DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 and 16-20 in the reply filed on 27 December 2021 is acknowledged. Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Specification
The disclosure is objected to because of the following informalities: [0027] line 4 104 should read 154.  Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 16 is objected to because of the following informalities:  line 5 “…wherein the second nanowire is wider than the first nanowire….”  Appropriate correction is required.
Allowable Subject Matter
Claims 1-7 and 16-20 are allowed over the prior art of record.  Xie et al. US 2019/0214473 and Lie et al. US 2020/0052107 are cited here as analogous art.
claim 1, Xie et al. US 2019/0214473 discloses an integrated circuit structure 200, comprising: 
a first vertical arrangement of nanowires 212 NWFET and a second vertical arrangement of nanowires 211 NSFET above a substrate 201, the nanowires of the second vertical arrangement of nanowires having a horizontal width Wf2 greater than a horizontal width Wf1 of the nanowires of the first vertical arrangement of nanowires; 
a first gate stack over the first vertical arrangement of nanowires; 
a second gate stack over the second vertical arrangement of nanowires; 
first epitaxial source or drain structures at ends of the first vertical arrangement of nanowires; 
second epitaxial source or drain structures at ends of the second vertical arrangement of nanowires. 
Lie et al. US 2020/0052107 discloses a first vertical arrangement of nanowires and a second vertical arrangement of nanowires above a substrate 110, 
a first gate stack over the first vertical arrangement of nanowires; 
a second gate stack over the second vertical arrangement of nanowires; 
first epitaxial source or drain structures 230 at ends of the first vertical arrangement of nanowires; 
second epitaxial source or drain structures 230 at ends of the second vertical arrangement of nanowires. 
The prior art of record neither anticipates nor render obvious an intervening dielectric structure between neighboring ones of the first epitaxial source or drain structures and of the second epitaxial source or drain structures.  
Claims 2-7 directly depend from claim 1 and further limit the allowable subject matter.
Regarding claim 16, Xie et al. US 2019/0214473 discloses an integrated circuit structure 200, comprising: a first fin having a longest dimension along a first direction; 
a first nanowire over the first fin; -5- 
Serial No.: 16/134,719Art Unit: 2898a second fin having a longest dimension along the first direction; 
a second nanowire over the second fin, wherein the second nanowire is wider than the first nanowire; 
a first gate structure over the first nanowire and the first fin, the first gate structure having a longest dimension along a second direction, the second direction orthogonal to the first direction; 
a second gate structure over the second nanowire and over the second fin, the second gate structure having a longest dimension along the second direction, the second gate structure continuous with the first gate structure along the second direction; a first epitaxial source or drain structures at ends of a first nanowire; second epitaxial source or drain structures at ends of a second nanowire.
Lie et al. US 2020/0052107 discloses a first and second nanowire, a first and second gate and a first epitaxial source or drain structures 230 at ends of a first nanowire; second epitaxial source or drain structures 230 at ends of a second nanowire.

Claims 17-20 directly depend from claim 16 and further limit the allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Sonya McCall-Shepard/           Primary Examiner, Art Unit 2898